       Case 1:20-cv-01078-3JP Document 2-1       Filed 09/18/20   Page 1 of 1




                               Certificate of Service
Pursuant to USCIT R. 4(b), (h) and (l), I hereby certify that I will cause copies of
Plaintiffs’ Summons and Complaint to be served on the following parties by
certified mail, return receipt requested. Such filing is timely pursuant to USCIT R.
4(l) as such service is made within 90 days of the filing of the summons and
complaint.
Attorney-In-Charge International Trade Field Office
Commercial Litigation Branch
U.S. Department of Justice
26 Federal Plaza
New York, NY 10278

Attorney-In-Charge
Commercial Litigation Branch
U.S. Department of Justice
1100 L Street, NW Washington, DC 20530

General Counsel Joseph L. Barloon
Office of the General Counsel
Office of the U.S. Trade Representative
600 17th Street, NW
Washington, DC 20006

Chief Counsel Scott K. Falk
Office of Chief Counsel
U.S. Customs & Border Protection
1300 Pennsylvania Ave., NW
Washington, DC 20229


                                      /s/Gregory S. McCue
                                      /s/ Gregory S. McCue
